

 S920 ENR: National Clinical Care Commission Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 920IN THE SENATE OF THE UNITED STATESAN ACTTo establish a National
 Clinical Care Commission. 1.Short titleThis Act may be cited as the National Clinical Care Commission Act.2.National clinical care commission(a)EstablishmentThere is hereby established, within the Department of Health and Human Services, a National Clinical Care Commission (in this section referred to as the Commission) to evaluate and make recommendations regarding improvements to the coordination and leveraging of programs within the Department and other Federal agencies related to awareness and clinical care for at least one, but not more than two, complex metabolic or autoimmune diseases resulting from issues related to insulin that represent a significant disease burden in the United States, which may include complications due to such diseases.(b)Membership(1)In generalThe Commission shall be composed of the following voting members:(A)The heads of the following Federal agencies and departments, or their designees:(i)The Centers for Medicare & Medicaid Services.(ii)The Agency for Healthcare Research and Quality.(iii)The Centers for Disease Control and Prevention.(iv)The Indian Health Service.(v)The Department of Veterans Affairs.(vi)The National Institutes of Health.(vii)The Food and Drug Administration.(viii)The Health Resources and Services Administration.(ix)The Department of Defense.(x)The Department of Agriculture.(xi)The Office of Minority Health.(B)Twelve additional voting members appointed under paragraph (2).(2)Additional membersThe Commission shall include additional voting members, as may be appointed by the Secretary, with expertise in the prevention, care, and epidemiology of any of the diseases and complications described in subsection (a), including one or more such members from each of the following categories:(A)Physician specialties, including clinical endocrinologists, that play a role in the prevention or treatment of diseases and complications described in subsection (a).(B)Primary care physicians.(C)Non-physician health care professionals.(D)Patient advocates.(E)National experts, including public health experts, in the duties listed under subsection (c).(F)Health care providers furnishing services to a patient population that consists of a high percentage (as specified by the Secretary) of individuals who are enrolled in a State plan under title XIX of the Social Security Act or who are not covered under a health plan or health insurance coverage.(3)ChairpersonThe members of the Commission shall select a chairperson from the members appointed under paragraph (2).(4)MeetingsThe Commission shall meet at least twice, and not more than four times, a year.(5)VacanciesA vacancy on the Commission shall be filled in the same manner as the original appointments.(c)DutiesThe Commission shall evaluate and make recommendations, as appropriate, to the Secretary of Health and Human Services and Congress regarding—(1)Federal programs of the Department of Health and Human Services that focus on preventing and reducing the incidence of the diseases and complications described in subsection (a);(2)current activities and gaps in Federal efforts to support clinicians in providing integrated, high-quality care to individuals with the diseases and complications described in subsection (a);(3)the improvement in, and improved coordination of, Federal education and awareness activities related to the prevention and treatment of the diseases and complications described in subsection (a), which may include the utilization of new and existing technologies;(4)methods for outreach and dissemination of education and awareness materials that—(A)address the diseases and complications described in subsection (a);(B)are funded by the Federal Government; and(C)are intended for health care professionals and the public; and(5)whether there are opportunities for consolidation of inappropriately overlapping or duplicative Federal programs related to the diseases and complications described in subsection (a).(d)Operating planNot later than 90 days after its first meeting, the Commission shall submit to the Secretary of Health and Human Services and the Congress an operating plan for carrying out the activities of the Commission as described in subsection (c). Such operating plan may include—(1)a list of specific activities that the Commission plans to conduct for purposes of carrying out the duties described in each of the paragraphs in subsection (c);(2)a plan for completing the activities;(3)a list of members of the Commission and other individuals who are not members of the Commission who will need to be involved to conduct such activities;(4)an explanation of Federal agency involvement and coordination needed to conduct such activities;(5)a budget for conducting such activities; and(6)other information that the Commission deems appropriate.(e)Final reportBy not later than 3 years after the date of the Commission’s first meeting, the Commission shall submit to the Secretary of Health and Human Services and the Congress a final report containing all of the findings and recommendations required by this section.(f)SunsetThe Commission shall terminate 60 days after submitting its final report, but not later than the end of fiscal year 2021.Speaker of the House of RepresentativesVice President of the United States and President of the Senate